THEATTORNEY                        GENERAL
                       OF    TEXAS

                       AUST~NSI,TEXAS


                            January 25, 1966
Dall. C. Qreer              Opinion    No'. c-588
State Highway Engineer
Texas Highway Department
Austin, Texas                     m:   Whether The Texas lilghway
                                  Departmenthas authority to
                                  spend highway funds to pay
                                  city street paving assessment
                                  on ~adjacentHighway Department
Dear Mr. Qreer:                   owned borrow pit.
     Your request for an opinion reads:
          "Can the State Highway Department spend
          highway funds to pay assessmentsto lm-
          prove city streets adjacent to land owned
          by the Highway Department for use as
          material source in the constructionand
         'malntenandeof highways?"
Conferencewith your office and examinationof your file
on this subject reveals the following: In July, 1950,
you obtained a deed to land 'InHouston, Harris County,
Texas. A portion of that land was a borrow pit used by
you as a source of material for constructionand maln-
tenance of highways, and is now being utilized as a dump-
ing ground. It will be filled in the near future and
declared surplus. After notice and hearing, the City of
Houston in November, 1964, assessed all abutting property
owners along a portion of Jensen Drive. Your curb and
gutter assessmentwas $6.95 per front foot on approxi-
mately 600 feet. The improvementsdo enhance the value
of your property and you expect to sell the tract at a
profit.
     We are of the opinion that payment of this assess-
ment falls within the authority spelled out in Opinion
w-585,  issued to you April 2, 1959. You have authority
to make payment from the appropriationmade to the State
Highway Department in Section No. 20, of the present
biennium appropriation. The smount of payment Is limited
to the assessment, provided thenassss.smentIs not in ex-
cess of the enhancement. City of Houston v. Roy Blackbird,
et al, Tex.Sup.Ct. 1965, 3v4 S.W.2 139. We are aware of

                                  -2838-
Hon. D. C. Greer, page 2, (C-588)


Opinions WW-292 and w-336, cited by the comptroller,but
do not consider either controllingin this fact situation.
                          SUNMARY
          The State Highway Departmenthas authority
          to spend highway funds to pay assessments
          to improve city streets adjacent to land
          owned by the Highway Department for use as
          material source in the constructionand
          maintenance of Highways, provided the
          amount of payment Is limited to the assess-
          ment and isnotln excess of the enhance-
          ment.
                            Yours very truly,
                            WAGGONER CARR
                            Attorney General of Texas


                            BY  A= w@-%.-
                             Vlnce Taylod.
                              Assistant Attorney General
VT/VIE0


APPROVED:
OPINION COMMITTKR
W. V. Geppert, Chairman
.RaroldKennedy
Linward Shivers
Malcolm Quick
John Reeves
APPROVED FOR TRE ATTORNEY GKNERAL
By: T. B. Wright




                             -2839-